STATE OF NEW YORK, et al.,l

Case 1:18-cv-02921-.]I\/|F Document 505-1 Filed 11/07/18 Page 1 of 5

UNITED STATES ]JISTR]CT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiffs_.,
v.
UNITED STATES DEPARTMENT CIVIL ACTION NO. l:lB-cv-Z‘§‘Zl (JMF)
OF COMMERCE, et al.,
Det`endants.
AFFI]]AVIT OF SARA
CULLINANE

 

Pursuant tc 23 U.S.C. § 1?46(2), I, Sara Cullinane, hereby declare as fcllcws:

l.

My name is Sara 'Cullinane:l and l am the cc-t`cunder and Directcr cf Make the Rcad New
Jerse_v (“Make the Rcad N.l”),' a ccmmunity-based immigrants’ rights crganizaticn with
centers in Elisabeth and Passaic, New Jersey - twa cities with significant fcreign-bcm
pcpulaticns. l have wcrked en immigrants’ rights issues tbr the past fcurteen years beth as
a ccmmunity crganiser and an attcrney. As directcr cf Make the Rcad NJ,, l cversee the
crganisaticn"s ccmmunity crganising and educaticn prcg;rams, as well as cur legal services
department, which represents individuals in imrnigraticn prcceedings. Pricr tc tbunding
Make the Rcad NJ in late 2014, l represented immigrants in laber and emplcyment
prcceedings. l arn an assistant adjunct prcfesscr cf public service at New Ycrk Universitjl,7
Wagner Schccl cf Public Service and the ctr-chair cf the New Jersey Allianee fcr Imrnigrant
Justice, a statewide ccaliticn ct` mere than fcrtv faith, labcr, ccnununity, and legal

crganiz.aticns that serve immigrant ccmmunities acrcss New Jersey.

2. Make the Rcad NJ"s missicn is tc build the power cf immigrant and wcrl<ing-class

 

1 Make the Rcad NJ and Make the Rcad New Ycrl~; are twu separate entities.

Case 1:18-cv-02921-.]I\/|F Document 505-1 Filed 11/07/18 Page 2 of 5

ccmmunities threugh cemmunity erganizing, legal services, pelicy advecacy, and
transfennative educatien. Armually, we serve mere than 10,000 immigrant families by
previding Knew Yeur Rights trainings, legal services, werker safety trainings, ESL classes,f
and yeuth develepment pregrams. The majerity ef immigrants we serve are neu-citizens

frem Latin America. We alse cenvene a statewide netwerk ef Deferred Actien fer

Childheed Arrivals ("‘DACA”) recipients.

Since January 201?, the immigrant eemmunities that Make the Read N.l serves have
experienced increased attacks and widespread fear ef depertatien, making individuals in
these ccmmunities less likely te want te share their citizenship status with the gevemment,l
and:l censequently, less likely te cemplete a Census ferm that centains a citizenship
questien. During his first week in eHice, Present Trump anneunced a travel ban fer
individuals entering the United States frem majerity lviuslim ceuntries, as well as new
prierities fer detentien and depertatien ef immigrants Beth cf these actiens made many
immigrants in eur cemmunities targets fer depertatien. Our clients experienced extreme
fear and anxiety. lviany did net leave their hemes because they were afraid ef being
apprehended by immigratien autherities. Others pulled their children eut ef scheel and

stepped attending medical appeintments and secial service appeintments fer their children.

The Trump administratien has taken several additienal actiens that have adversely impacted
immigrants and their U.S. citizen families in New Jersey. On September 5, 201?', the Trump
administratien anneunced the end ef the DACA pregram, which prevides relief frem
depertatien and empleyment autherizatien te mere than ?00,000 immigrants whe came te
this ceuntry as children. In New Jersey, appreximately 53,000 individuals whe are DACA

eligible were directly impacted by this aetien. Furtherrnere, in 2017, Immigratien and

Case 1:18-cv-02921-.]I\/|F Document 505-1 Filed 11/07/18 Page 3 of 5

Custems Enfercement (“ICE“) increased arrests and detentiens ef immigrants in New .lersey
by 42%, eutpacing the natienal average ef an appreximately 30% increase. As a result,
since .lanuary 2017, immigrants in New Jersey have been arrested at ceurtheuses, while
drepping their children eff at scheel, and at their werk places. This recent increase in
immigratien enfercement has had a strong chilling effect en immigrants"` use ef public

services and their willingness te interact with state and lecal gevemrnent agencies.

 

5. Threugh my experience werking and interacting with the immigrant cemmunity in New
Jersey, l have ebserved an increase in the immigrant cernmunity’s fear and apprehensien
abeut engaging with gevemment autherities during the Trump administratien. ln July 201?,
Make the Read cenducted a survey ef 59 legal service previders acress feurteen ceunties in
New Jersey te specifically gauge the impact ef ICE’s actiens en immigrant access te the
justice system. We published the repert in December 201?.2 We feund that since President
Trurnp teek eftice in January 201’?, ?2% ef respendents reperted having werked with
immigrant clients whe feared attending ceurt preceedings because abusive partners threated
that ICE weuld be there. ?3% ef survey respendents said that they had werked with clients
whe were scared te attend criminal ceurt due te fear ef ICE presence in the ceurts. 62% ef
respendents had werked with immigrant clients whe had withdrawn er failed te pursue
erders ef pretectien due te fear ef ICE. Finally_Ij 56% ef respendents reperted that their

clients had failed te attend municipal ceurt due te fear ef ICE.

6. l£i}ver the past year and a half, immigrants that have appreached eur erganizatien fer legal

and suppert services have been increasingly hesitant te share their infennatien with state

 

2 The Impeer efiarrnigrerien Enjercamerrr en Aceess te Jtrsr.ice in the Gerdart Stete., Make the
Read New Jersey, https:waw.makethereadnj.ergjrepert__ice in_”themnew iersev*ceurts (]ast
visited Oeteber 3, 2013).

 

 

Case 1:18-cv-02921-.]I\/|F Document 505-1 Filed 11/07/18 Page 4 of 5

agencies in erder te help their eligible U.S. citizen children er family members apply fer
benefits, attend scheel, er access critical gevernment services Overall, enrellment in
Supplemental Nutritien Assistance Pregrarn (“SNAP”) has declined acress the state efNew
Jersey ameng families where enly children qualify fer the pregram, which is eften a marker
ef an immigrant heuseheld. I am alse aware ef anecdetal evidence ef declining scheel
enrellments ameng immigrants in New .lersey. Fer example, a scheel in Elizabeth, New
lersey that prevides head start services and is attended by mainly immigrant children and
children ef immigrants experienced an extreme decline in enrellment. At Passaic Ceunty
Cellege,r a public cemmunity cellege with a significant number ef immigrant students,

enrellment alse decreased in 201 ?.

’r'. The inclusien ef a citizenship questien en the 2020 Census will exacerbate the chilling

 

effect Threugh my persenal interactiens with immigrant cerrnnunity members it is clear te
me that many immigrant cemmunity members are werried abeut cempleting the 2020
Census because ef the inclusien ef the citizenship questien. Cencerned and werried
individuals include net enly immigrant cemmunity members but alse their U.S. citizen
farnin members Many immigrant cernrnunity members that l have interacted with are
undecided abeut whether they will cemplete the Census and seme have decided already that

they will net cemplete it.

3. Seme cernmunity members have asked me if they weuld be penalized fer net cempleting
the Census. Mere than ene cemmunity member asked me if the gevernment will misuse the
infennatien they divulge when cempleting the Census. Others asked me if [ theught they

weuld be deperted if they reperted that they were neu-citizens en the Census

9. When discussing the citizenship questien with me, individuals appeared afraid and

Case 1:18-cv-02921-.]I\/|F Document 505-1 Filed 11/07/18 Page 5 of 5

concerned. Some irrdividualsi voices shook when they asked me about the citizenship

question. Others had furrewed brews The fear and concern was palpable.

10. Overall,l based on my experience and observations l anticipate that many inunigrants and
their U.S. citizen family members will cheese net to respond to the citizenship question er
the Census as a whole because they are scared to share their citizenship status with the
federal government This will lead to vast undercounting in communities of color,

immigrant cornmr,rnities:1 and low~income conrrnurrities across New Jersey.

ll. ln September 2013:, l participated in a reurrdtable discussion on the 2020 Census irr
Paterson, NJ with a coalition of Passaic County-based community organizations and social
service providers as well as Paterson Mayor Arrdre Sayegh. About one-third of Paterson
residents are foreign bom. City officials and community groups expressed their concern
during the roundtable discussion that the inclusion of the citizenship question on the 2020
Census will cause fewer Paterson residents to complete the Census,l given the large
immigrant population. Numerous social service providers that serve immigrant
communities concluded that their clients, like mine,, were afraid that their information would
be shared with federal immigration authorities if they responded to the citizenship question

on the Census

l declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and

eerrect.
§/ <

Executed orr thile day of 'Octeber,f 2018
Sara Cullinane

Director
Make the Road New Jersey

 

